DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	This action is in response to the applicant’s response filed 27 October 2021, which is in response to the USPTO office action mailed 3 August 2021. Claims 1, 8, 10, 11, 13 and 15 are amended. Claim 3 is cancelled. Claims 1, 2 and 4-15 are currently pending.

Response to Arguments
With respect to the 35 USC §102 rejection of claims 1-4, 7, 11, 12 and 15 as well as the 35 USC §103 rejection of claims 5, 6, 8-10, 13 and 14,  the applicant’s arguments are moot in view of a new grounds of rejection, as necessitated by the applicant's amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 1, 8, 11, 13 and 15 recite the limitation “and/or” (e.g. claim 1 line 7). “If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate” (see MPEP §2173.02, subsection II). In this case, it is unclear to the examiner which limitations in the claims are required or optional. The claims are rendered indefinite due to this lack of clarity. Appropriate action is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., US 20070208693 A1 (hereinafter “Chang”) in view of DOUGLAS et al., US 20190251461 A1 (hereinafter “Douglas”).

Claim 1: Chang teaches a processor-implemented method of encoding a query graph into a sequence representation, the query graph having a plurality of nodes including m root nodes and n leaf nodes, wherein m and n are integer values, the method comprising the steps, implemented in a processor, of (Chang, [0006] note storing a generalized directed acyclic graph (DAG) in a database, wherein the storing includes encoding path information of the generalized DAG in entries of a path table in the database, the encoding includes converting the path information into text strings, and the entries of the path table correspond to paths in the generalized DAG from nodes of the generalized DAG to a root node of the generalized DAG, [Fig. 3A], [0073] note given a knowledge DAG with nodes (1), (2), (3), (4), (5), (6), connected as shown, the DAG Path table is as shown in FIG. 3A):
receiving a set of m x n path queries representing a query graph, wherein the query graph is a connected directed acyclic graph (DAG), and wherein each of the m x n path queries begins with a root node and ends with a leaf node (Chang, [Fig. 1], [0006] note storing a generalized directed acyclic graph (DAG) in a database, [0034] note FIG. 1 is a block diagram showing an example system for representing and searching directed acyclic graph structures in a database. A database 110 (e.g., a relational database) encodes a knowledge structure 120 including a graph. The database 110 encodes path information of the graph as encoded path information 122 (e.g., a DAG path table as described below). One or more paths in the graph are each encoded using at least three tokens); and
encoding positions of each node and each edge between nodes within each of the m x n path queries independently, wherein the encoded positions include a positional order within each path query (Chang, [0034] note The database 110 encodes path information of the graph as encoded path information 122 (e.g., a DAG path table as described below). One or more paths in the graph are each encoded using at least three tokens, where the at least three tokens indicate nodes of the each respective path (e.g., the tokens can be node identifiers or edge identifiers, or a combination thereof), [Fig. 3A], [0039] note the knowledge structure 120 can include an Adjacency List 124, where the Adjacency List 124 and the encoded path information 122 together form a dual representation of the graph).
Chang does not explicitly teach wherein the query graph includes one or more missing nodes and/or edges.
(Douglas, [0053] note the graphical model of FIG. 1 is a Bayesian Network. In this Bayesian Network, the network represents a set of random variables and their conditional dependencies via a directed acyclic graph, [0081] note The training process for the above described UM involves generating samples from the underlying BN, in each sample masking some of the nodes, and then training with the aim to learn a distribution over this data, [0084] note The nodes which are masked (or unobserved when it comes to inference time) are represented consistently in the input tensor in step S205, [0085] note The neural network is then trained using a cross entropy loss function in step S207 in a multi-label classification setting to predict the state of all observed and unobserved nodes). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the DAG of Chang with the DAG node masking of Douglas according to known methods (i.e. training a Bayesian Networking based on masking nodes in a DAG). Motivation for doing so is that this allows the system to produce answers using such new approximate inference with the accuracy comparable to using exact or already existing approximate inference techniques, but in a fraction of the time and with a reduction in the processing required (Douglas, [0023]).

Claim 2: Chang and Douglas teach the method of claim 1, wherein the receiving the set of m x n path queries representing the query graph includes: receiving the query graph, and converting the query graph into a sequential format by decomposing the graph query into the set of m x n path queries (Chang, [0044] note a DAG-PATH table used to enumerate all possible paths form the root node to each node in the DAG, [0073] note Given a knowledge DAG with nodes (1), (2), (3), (4), (5), (6), connected as shown, the DAG Path table is as shown in FIG. 3A. As each node is added, the DAG Path Table lists all possible paths to each node (indicated as a Leaf node using LeafID). E.g., for Node (6), all possible paths are enumerated: (1) (2) (4) (6) and a second path: (1) (5) (4) (6)).

Claim 4: Chang and Douglas teach the method of claim 1, wherein each of the plurality of nodes represents one of an entity on the query graph, an existentially quantified entity variable or a free entity variable, and wherein each edge represents a relation type (Chang, [0033] note machine knowledge (e.g., multiple thousands of related knowledge entities/interrelationships); i.e. the examiner interprets the DAG stores entities as vertices and relationships as edges between connecting the vertices).

Claim 7: Chang and Douglas teach the method of claim 1, wherein the encoding positions of each node and each edge between nodes within each of the m x n path queries independently includes mapping each of the m x n path queries to a sequence of tokens, and encoding positions of each token within each sequence of tokens (Chang, [0034] note One or more paths in the graph are each encoded using at least three tokens, where the at least three tokens indicate nodes of the each respective path (e.g., the tokens can be node identifiers or edge identifiers, or a combination thereof)).

Claim 11: Chang teaches a system for encoding a query graph, the query graph having a plurality of nodes including m root nodes and n leaf nodes, wherein m and n are integer values, the system comprising one or more processors which, alone or in combination, are configured to provide for execution of a method comprising Chang, [0006] note storing a generalized directed acyclic graph (DAG) in a database, wherein the storing includes encoding path information of the generalized DAG in entries of a path table in the database, the encoding includes converting the path information into text strings, and the entries of the path table correspond to paths in the generalized DAG from nodes of the generalized DAG to a root node of the generalized DAG, [Fig. 3A], [0073] note given a knowledge DAG with nodes (1), (2), (3), (4), (5), (6), connected as shown, the DAG Path table is as shown in FIG. 3A):
receiving a set of m x n path queries representing a query graph, wherein the query graph is a connected directed acyclic graph (DAG), and wherein each of the m x n path queries begins with a root node and ends with a leaf node (Chang, [Fig. 1], [0006] note storing a generalized directed acyclic graph (DAG) in a database, [0034] note FIG. 1 is a block diagram showing an example system for representing and searching directed acyclic graph structures in a database. A database 110 (e.g., a relational database) encodes a knowledge structure 120 including a graph. The database 110 encodes path information of the graph as encoded path information 122 (e.g., a DAG path table as described below). One or more paths in the graph are each encoded using at least three tokens); and
encoding positions of each node and each edge between nodes within each of the m x n path queries independently, wherein the encoded positions include a positional order within each path query (Chang, [0034] note The database 110 encodes path information of the graph as encoded path information 122 (e.g., a DAG path table as described below). One or more paths in the graph are each encoded using at least three tokens, where the at least three tokens indicate nodes of the each respective path (e.g., the tokens can be node identifiers or edge identifiers, or a combination thereof), [Fig. 3A], [0039] note the knowledge structure 120 can include an Adjacency List 124, where the Adjacency List 124 and the encoded path information 122 together form a dual representation of the graph).
Chang does not explicitly teach wherein the query graph includes one or more missing nodes and/or edges.
However, Douglas teaches this (Douglas, [0053] note the graphical model of FIG. 1 is a Bayesian Network. In this Bayesian Network, the network represents a set of random variables and their conditional dependencies via a directed acyclic graph, [0081] note The training process for the above described UM involves generating samples from the underlying BN, in each sample masking some of the nodes, and then training with the aim to learn a distribution over this data, [0084] note The nodes which are masked (or unobserved when it comes to inference time) are represented consistently in the input tensor in step S205, [0085] note The neural network is then trained using a cross entropy loss function in step S207 in a multi-label classification setting to predict the state of all observed and unobserved nodes). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the DAG of Chang with the DAG node masking of Douglas according to known methods (i.e. training a Bayesian Networking based on masking nodes in a DAG). Motivation for doing so is that this allows the system to produce answers using such new approximate inference with the accuracy comparable to using exact or already existing approximate inference techniques, but in a fraction of the time and with a reduction in the processing required (Douglas, [0023]).

Claim 12: Chang and Douglas teach the system of claim 11, wherein the receiving the set of m x n path queries representing the query graph includes receiving the query graph, and converting the query graph into a sequential format by decomposing the graph query into the set of m x n path queries (Chang, [0044] note a DAG-PATH table used to enumerate all possible paths form the root node to each node in the DAG, [0073] note Given a knowledge DAG with nodes (1), (2), (3), (4), (5), (6), connected as shown, the DAG Path table is as shown in FIG. 3A. As each node is added, the DAG Path Table lists all possible paths to each node (indicated as a Leaf node using LeafID). E.g., for Node (6), all possible paths are enumerated: (1) (2) (4) (6) and a second path: (1) (5) (4) (6)).

Claim 15: Chang teaches a tangible, non-transitory computer-readable medium having instructions thereon which, upon being executed by one or more processors, alone or in combination, (Chang, [0006] note storing a generalized directed acyclic graph (DAG) in a database, wherein the storing includes encoding path information of the generalized DAG in entries of a path table in the database, the encoding includes converting the path information into text strings, and the entries of the path table correspond to paths in the generalized DAG from nodes of the generalized DAG to a root node of the generalized DAG, [Fig. 3A], [0073] note given a knowledge DAG with nodes (1), (2), (3), (4), (5), (6), connected as shown, the DAG Path table is as shown in FIG. 3A):
receiving a set of m x n path queries representing a query graph, wherein the query graph is a connected directed acyclic graph (DAG), and wherein each of the m x n path queries begins with a root node and ends with a leaf node (Chang, [Fig. 1], [0006] note storing a generalized directed acyclic graph (DAG) in a database, [0034] note FIG. 1 is a block diagram showing an example system for representing and searching directed acyclic graph structures in a database. A database 110 (e.g., a relational database) encodes a knowledge structure 120 including a graph. The database 110 encodes path information of the graph as encoded path information 122 (e.g., a DAG path table as described below). One or more paths in the graph are each encoded using at least three tokens); and
encoding positions of each node and each edge between nodes within each of the m x n path queries independently, wherein the encoded positions include a positional order within each path query (Chang, [0034] note The database 110 encodes path information of the graph as encoded path information 122 (e.g., a DAG path table as described below). One or more paths in the graph are each encoded using at least three tokens, where the at least three tokens indicate nodes of the each respective path (e.g., the tokens can be node identifiers or edge identifiers, or a combination thereof), [Fig. 3A], [0039] note the knowledge structure 120 can include an Adjacency List 124, where the Adjacency List 124 and the encoded path information 122 together form a dual representation of the graph).
Chang does not explicitly teach wherein the query graph includes one or more missing nodes and/or edges.
However, Douglas teaches this (Douglas, [0053] note the graphical model of FIG. 1 is a Bayesian Network. In this Bayesian Network, the network represents a set of random variables and their conditional dependencies via a directed acyclic graph, [0081] note The training process for the above described UM involves generating samples from the underlying BN, in each sample masking some of the nodes, and then training with the aim to learn a distribution over this data, [0084] note The nodes which are masked (or unobserved when it comes to inference time) are represented consistently in the input tensor in step S205, [0085] note The neural network is then trained using a cross entropy loss function in step S207 in a multi-label classification setting to predict the state of all observed and unobserved nodes). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the DAG of Chang with the DAG node masking of Douglas according to known methods (i.e. training a Bayesian Networking based on masking nodes in a DAG). Motivation for doing so is that this allows the system to produce answers using such new approximate inference with the accuracy comparable to using exact or already existing approximate inference techniques, but in a fraction of the time and with a reduction in the processing required (Douglas, [0023]).

Claims 5, 6, 8-10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Douglas in view of Eisenschlos et al., US 20210165960 A1 (hereinafter “Eisenschlos”).

Claim 5: Chang and Douglas do not explicitly teach the method of claim 4, further including masking each free variable entity.
However, Eisenschlos teaches this (Eisenschlos, [Fig. 1], [Fig. 3], [0021] note FIG. 3 is an example system 300 for modifying input text to generate modified text by masking words or tokens and selecting replacement words or tokens, [0022] note Tokenization component 310 receives as input the input text to be modified and generates an input sequence of tokens to represent the input text, [0023] note tokenization component 310 may use byte-pair encodings to represent the input text, [0029] note A masking neural network may include any appropriate neural network, such as one or more of the following:… bidirectional encoder representations from transformers (BERT)).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the DAG of Chang and Douglas with the token masking based on a bidirectional encoder representations form transformer of Eisenschlos according to known methods (i.e. masking tokens stored in the DAG). Motivation for doing so is that text may be reviewed to have proper grammar and spelling or to avoid the use of possibly offensive language (Eisenschlos, [0014]). 

Claim 6: Chang and Douglas do not explicitly teach the method of claim 4, wherein the query graph includes at least two free variable entities. 
However, Eisenschlos teaches this (Eisenschlos, [Fig. 1], [Fig. 3], [0021] note FIG. 3 is an example system 300 for modifying input text to generate modified text by masking words or tokens and selecting replacement words or tokens, [0022] note Tokenization component 310 receives as input the input text to be modified and generates an input sequence of tokens to represent the input text, [0023] note tokenization component 310 may use byte-pair encodings to represent the input text, [0029] note A masking neural network may include any appropriate neural network, such as one or more of the following:… bidirectional encoder representations from transformers (BERT)).
(Eisenschlos, [0014]). 

Claim 8: Chang and Douglas do not explicitly teach the method of claim 1, wherein the method further includes masking each token representing one of the one or more missing nodes and/or edges to produce a masked sequential query.
However, Eisenschols teaches this (Eisenschols, [0029] note A masking neural network may include any appropriate neural network, such as one or more of the following:… bidirectional encoder representations from transformers (BERT), [0051] note During training, the training items may be iteratively processed by system 400, [0053] note The generation loss function 𝓛G (Θ) corresponds to the cross-entropy loss of the log probability of regenerating or reconstructing the input sequence of tokens from the masked sequence of tokens given the masked sequence of tokens, the known attribute value of the training sample (indicated as y), and the model parameters. The generation loss function may be computed from the training data as a sample-based expected value). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the DAG of Chang and Douglas with the token masking based on a bidirectional encoder representations form transformer of Eisenschlos according to known methods (i.e. masking tokens stored in the DAG). Motivation for doing so is that text may be reviewed to have proper grammar and spelling or to avoid the use of possibly offensive language (Eisenschlos, [0014]). 

Claim 9: Chang, Douglas and Eisenschols teach the method of claim 8, further including feeding the masked sequential query to a transformer encoder, wherein the transformer encoder is trained at the location of each of the masked tokens in the masked sequential query using a categorical cross-entropy loss (Eisenschols, [0053] note The generation loss function 𝓛G (Θ) corresponds to the cross-entropy loss of the log probability of regenerating or reconstructing the input sequence of tokens from the masked sequence of tokens given the masked sequence of tokens, the known attribute value of the training sample (indicated as y), and the model parameters. The generation loss function may be computed from the training data as a sample-based expected value).

Claim 10: Chang, Douglas and Eisenschols teach the method of claim 8, wherein two or more of the masked tokens represent the same node or edge, and wherein the method further includes averaging output probability distributions of the two or more masked tokens (Eisenschols, [0024] note Word-piece encodings may be created in a similar manner to byte-pair encodings except that the criteria for merging tokens may be different. To determine a pair of tokens to be merged, a language model may be created from the training data, and a pair of tokens may be merged to maximize the likelihood of the language model on the training data at each iteration. The final set of tokens may then be used to represent the words of the input text).

Claim 13: Chang and Douglas do not explicitly teach the system of claim 11, wherein the method further includes masking each token representing the one or more missing nodes and/or edges to produce a masked sequential query.
However, Eisenschols teaches this (Eisenschols, [0029] note A masking neural network may include any appropriate neural network, such as one or more of the following:… bidirectional encoder representations from transformers (BERT), [0051] note During training, the training items may be iteratively processed by system 400, [0053] note The generation loss function 𝓛G (Θ) corresponds to the cross-entropy loss of the log probability of regenerating or reconstructing the input sequence of tokens from the masked sequence of tokens given the masked sequence of tokens, the known attribute value of the training sample (indicated as y), and the model parameters. The generation loss function may be computed from the training data as a sample-based expected value). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the DAG of Chang and Douglas with the token masking based on a bidirectional encoder representations form transformer of Eisenschlos according to known methods (i.e. masking tokens stored in the DAG). Motivation for doing so is that text may be reviewed to have proper grammar and spelling or to avoid the use of possibly offensive language (Eisenschlos, [0014]). 

Claim 14: Chang, Douglas and Eisenschols teach the system of claim 13, wherein the method further includes feeding the masked sequential query to a transformer encoder, wherein the transformer encoder is trained at the location of each of the masked tokens in the masked sequential query using a categorical cross-entropy loss (Eisenschols, [0053] note The generation loss function 𝓛G (Θ) corresponds to the cross-entropy loss of the log probability of regenerating or reconstructing the input sequence of tokens from the masked sequence of tokens given the masked sequence of tokens, the known attribute value of the training sample (indicated as y), and the model parameters. The generation loss function may be computed from the training data as a sample-based expected value).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165